Citation Nr: 0925364	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-14 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from June 1974 to 
April 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

In December 2008, the Board remanded this matter to the RO 
for additional actions, in part to schedule the Veteran for a 
videoconference hearing before the Board.  Notices of the 
date and location of the hearing were mailed to the Veteran 
and his representative; however, the Veteran failed to show 
at the required time.  Therefore, as discussed in more detail 
below, the Board will proceed with its adjudication of the 
appeal.  38 C.F.R. § 20.704(d) (2008).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Initially, the Board notes that pursuant to the Board's 
December 2008 remand instructions, the Veteran was scheduled 
for an April 2009 videoconference hearing before a member of 
the Board at the Winston-Salem RO.  The Veteran and his 
representative were provided notice of the date and time of 
the hearing in a March 17, 2009 letter, and again in a March 
31, 2009 letter.  However, the Veteran failed to show.  
Despite the representative's assertions in a June 2009 
written brief that there is no indication that the Veteran 
was ever notified of the April 2009 hearing, the above 
letters associated with the records clearly show that the 
Veteran was in fact provided with notice, not once, but twice 
of the April 2009 hearing.  The Board notes that there is a 
presumption of regularity of government process that can only 
be rebutted by clear evidence to the contrary.  Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2009).  There is 
no such clear evidence to rebut the presumption of 
notification in this case.  The record does not reflect that 
notice letters regarding the hearing were returned as 
"unclaimed," or returned as undeliverable and the Veteran has 
not denied receiving them.  Even such a claim would be 
insufficient to rebut the presumption of regularity where 
there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  A motion for new hearing 
following a failure to appear for a scheduled hearing date 
must be in writing, must be filed within 15 days of the 
originally schedule hearing date, and must explain why the 
appellant failed to appear for the hearing.  The Veteran has 
not provided good cause for his failure to report, and 
therefore, a new hearing shall not be scheduled.
 
The Veteran claims entitlement to service connection for PTSD  
based upon his service in Korea and in the United States.  
Primarily due to a recent change in law announced by the U.S. 
Court of Appeals for  Veterans Claims (Court), this matter 
must again be remanded.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

In Clemons, the Court held that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here. Although the Veteran is diagnosed as 
having PTSD, the record developed since the inception of the 
claim reflects findings of alcohol dependence and depression 
and the Veteran's continuing report of depression and 
frequent trouble sleeping since returning from Korea. 

As to PTSD, VA medical records reflect that the Veteran was 
diagnosed related to his military service.  However, his 
stressors remain uncorroborated.  In particular, the Veteran 
has reported that he and his unit were shot at while at Camp 
Hoby/Hovey in Korea in 1977 while on the DMZ.  The Board 
notes that if the Veteran was stationed with a unit that was 
present while enemy attacks occurred, it would suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred could corroborate his statement 
that he experienced such attacks personally.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).  As such, an attempt as detailed 
below should be made to obtain relevant unit records.  On the 
other hand, when given a psychiatric examination in April 
1988 he reported that he had not seen combat.  On remand, the 
AMC/RO should conduct further research as to verifying the 
Veteran's stressors, to include obtaining all relevant unit 
records for the Veteran's periods of service in Korea. 

As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim. To date, however, 
the AMC/RO has not adjudicated this claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  In this 
regard, VA medical records reflect that the Veteran has been 
diagnosed with depression, major depressive disorder, and 
psychosis, not otherwise specified.  The AMC/RO also has not 
had an opportunity to provide adequate notification 
addressing what is needed for a claim incorporating such 
diagnoses. This is significant because the statutory and 
regulatory provisions addressing PTSD claims, as contained in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different 
from the provisions addressing other service connection 
claims.  See 38 C.F.R. §§  3.303, 3.307, 3.309.  Corrective 
notification action, as well as further adjudication, is thus 
needed, again, in view of the Clemons guidance. 

As noted above, the Veteran was diagnosed with depression, as 
well as alcohol abuse and adjustment disorder with depressed 
mood during his military service.  Although the psychiatric 
portion of the Veteran's separation examination was normal, 
in-service diagnoses and symptoms were noted that could be 
potentially linked to a current psychiatric disability. 
Therefore, the Veteran should be scheduled for a VA 
psychiatric examination in order to identify any current 
psychiatric diagnoses and to have an examiner provide an 
opinion that addresses whether any diagnosed psychiatric 
disability is related to the identified in-service treatment 
or is otherwise attributable to the Veteran's active military 
service.

In addition, while the RO previously made attempts to obtain 
treatment records from Walter Reed Army Medical Center in 
Washington, D.C., and the Martin Army Community Hospital in 
Fort Benning, Georgia, the AMC/RO requested incorrect 
treatment dates from 2001 to 2002.  Rather, the Veteran 
identified receiving inpatient psychiatric treatment at the 
Walter Reed Army Medical Center from 1981 to 1982 and at the 
Martin Army Community Hospital from 1984 to 1986.  Also, in a 
VA 21-4142, the Veteran indicated that he might have received 
treatment at Davidson Army Airfield in Fort Belvoir, Virginia 
and at McDill Air Force Base in Florida. Thus, on remand, the 
AMC/RO should make another attempt to obtain all psychiatric 
treatment records during the Veteran's active military 
service from these facilities as identified.  

Lastly, the Board notes that in a February 2001 VA treatment 
record, the Veteran stated that he had previously been 
admitted to VA hospitals in Fort Stewart, Florida and in 
Brecksville, Ohio for psychiatric problems.  However, no 
attempts to obtain VA psychiatric records from these 
facilities has been made, and should be obtained on remand.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative. The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for an acquired psychiatric 
disability, other than PTSD.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2. The AMC/RO should request all 
psychiatric treatment records from the 
Walter Reed Army Medical Center in 
Washington, D.C., from 1981 to 1982, and 
from the Martin Army Community Hospital 
in Fort Benning, Georgia, from 1984 to 
1986.  The AMC/RO should also contact 
Davidson Army Airfield in Fort Belvoir, 
Virginia and McDill Air Force Base in 
Florida and request all psychiatric 
treatment records during the Veteran's 
period of active military service.

The AMC/RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

3.  The AMC/RO should obtain all records 
of psychiatric evaluation and/or 
treatment from VA hospitals in Fort 
Stewart, Florida and in Brecksville, 
Ohio.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

4.  The AMC/RO should contact the Veteran 
and provide him with a new PTSD 
questionnaire.  The Veteran should be  
requested  to provide any additional 
information he may have regarding his 
claimed stressors. Advise the Veteran 
that specific dates, within a two month 
time frame, are needed to obtain credible 
supporting evidence of his claimed 
stressors.  Ask him to provide such dates 
for his claimed stressors. Also remind 
the Veteran that he can submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.
  
5.  If sufficient information is 
obtained, the AMC/RO should forward the 
Veteran's statement and prior statements 
of alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
Veteran's alleged stressors and any other 
sources that may have pertinent  
information. 

6.  Whether or not the AMC/RO verifies 
the presence of an inservice stressor, a 
VA examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The AMC/RO is 
to inform the examiner that only a 
stressor that has been verified by the RO 
or the Board may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether each stressor 
found to be established by the record was 
sufficient to produce the PTSD, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  

In addition, after reviewing the claims 
file and examining the Veteran if any 
other acquired psychiatric disorder is 
found, the etiology of that disorder 
should also be set out, to include 
whether it is more likely than not (50 
percent probability or higher) was 
related to or made worse by service.  

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached.   

7.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

